 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Nationstar Mortgage,                                      Case No.: 2:16-cv-01218-JAD-GWF

 4            Plaintiff

 5 v.                                                                 Order Lifting Stay

 6 Copper Sands Homeowners Association, Inc.,                            [ECF No. 51]
   et al.
 7
          Defendants
 8

 9         Good cause appearing, IT IS HEREBY ORDERED that Nationstar’s motion to lift stay

10 [ECF No. 51] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other

11 details and deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER

12 ORDERED that the parties have the following deadlines and obligations to move this case

13 forward:

14 Meet & Confer:

15         The parties have until May 24, 2018, to meet and confer as defined by Local Rule IA

16 1-3(f) regarding (1) a proposed discovery plan and scheduling order as contemplated by Local

17 Rule 26-1, (2) what discovery needs to be conducted, (3) what viable claims and defenses remain

18 in the case in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that

19 the parties intend to raise in any dispositive motion that the parties anticipate filing within the

20 next 90 days. A party representative must attend the meet and confer, either in person or

21 by telephone. Requests to be excused from any aspect of this meet-and-confer requirement will

22 be denied absent extraordinary circumstances.

23
 1 Response to the Complaint:

 2         Defendants Alessi & Koenig and 8101 Flamingo 1032 Trust have until May 13, 2019, to

 3 answer or otherwise respond to the complaint. If the response is a motion, it must comply with

 4 the certificate requirement below.

 5 Stipulated Discovery Plan and Scheduling Order:

 6         The parties must file their Proposed Amended Stipulated Discovery Plan and Scheduling

 7 Order in compliance with Local Rule 26-1 by June 7, 2019.

 8 Certificate Required with Dispositive Motions:

 9         Any dispositive motion filed in this case must be accompanied by a declaration by the

10 movant’s counsel that sets forth the details of the meet-and-confer in compliance with Local

11 Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the motion

12 could not be resolved. The court may summarily deny any motion that fails to comply with this

13 requirement.

14         Dated: April 22, 2019

15                                                            _________________________________
                                                                           ____
                                                                              _ ______________
                                                              U.S. District Judge
                                                                              ddgge Jennifer
                                                                            Judg    Jennnife A.
                                                                                         ifer A Dorsey
16

17

18

19

20

21

22

23



                                                     2
